 1

 2                                                                      FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON


 3                                                             Feb 03, 2020
 4
                                                                   SEAN F. MCAVOY, CLERK




 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    JAMES S.,
                                                 NO: 1:19-CV-3064-FVS
 8                             Plaintiff,
                                                 ORDER GRANTING STIPULATED
 9          v.                                   MOTION FOR REMAND

10    COMMISSIONER OF SOCIAL
      SECURITY,
11
                               Defendant.
12

13         BEFORE THE COURT is the parties’ Stipulated Motion for Remand

14   pursuant to sentence four of 42 U.S.C. §405(g). ECF No. 20. The Plaintiff is

15   represented by Attorney D. James Tree. The Defendant is represented by Special

16   Assistant United States Attorney Summer Stinson.

17         After consideration, IT IS HEREBY ORDERED that the Stipulated

18   Motion for Remand, ECF No. 20, is GRANTED. The Commissioner’s final

19   decision is reversed and remanded for further proceedings pursuant to sentence

20   four of 42 U.S.C. §405(g). Upon remand to the Commissioner of Social Security,

21   the Appeals Council should remand this case to the Administrative Law Judge



     ORDER GRANTING STIPULATED MOTION FOR REMAND ~ 1
 1         (ALJ) for a de novo hearing and a new decision. On remand, the ALJ shall

 2   affirm, and not disturb, the favorable portion of the ALJ’s decision finding Plaintiff

 3   established disability onset date by May 1, 2017. Additionally, the ALJ will (1)

 4   clarify the basis for the disability onset date and consider an earlier onset with the

 5   assistance of a medical expert, as needed; (2) provide Plaintiff with the opportunity

 6   to submit new evidence; (3) proceed through the sequential evaluation process; and

 7   (4) obtain supplemental vocational evidence to determine whether there are jobs in

 8   significant numbers in the national economy that Plaintiff could still do (applying

 9   Social Security Ruling 00-4p).

10         The parties stipulate that this case be reversed and remanded to the ALJ on

11   the above grounds pursuant to sentence four of 42 U.S.C. § 405(g). Therefore, the

12   matter is remanded to the Commissioner for additional proceedings pursuant to

13   sentence four 42 U.S.C. 405(g). Upon proper presentation, this Court will consider

14   Plaintiff’s application for costs and attorney’s fees under 28 U.S.C. § 2412(d).

15         It is FURTHER ORDERED that Plaintiff’s Motion for Summary

16   Judgment, ECF No. 10, is DENIED as moot, given the parties’ motion for

17   remand.

18         The District Court Executive is hereby directed to enter this Order and provide

19   copies to counsel, enter judgment in favor of the Plaintiff, and CLOSE the file.

20         DATED February 3, 2020.

21                                               s/ Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
                                                 United States District Judge
     ORDER GRANTING STIPULATED MOTION FOR REMAND ~ 2
